Title: From Benjamin Franklin to Leveux, 8 March 1784
From: Franklin, Benjamin
To: Leveux, Jacques



Passy ce 8 Mars 1784.

Je suis bien reconnoissant, Monsieur, de la peine que vous avez bien voulu prendre pour retirer de la Douane de votre Ville les Effets appartenants à M. Jay, et Je vous prie d’en recevoir mes Remercimens, ainsi que pour tous les Soins que vous avez eu des Prisoniers Americains échapés d’Angleterre. Je serois bien aise de recevoir votre Compte afin de vous faire le Remboursement de toutes les Avances que vous avez bien voulu faire pour eux Jus qu’a ce Jour, et Je ne puis qu’approuver le Refus que vous avez fait aux Pretendus Americains qui se sont presentés chez vous depuis sept à huit mois, les Raisons qui vous y ont determiné étant très vraisemblables. Quant à la Nommination des Consuls, elle ne depend point de moi, et le Congrès n’a accordé de Commission particuliere pour aucun Port de France. Il est à présumer, que, si cette Nommination à lieu pour votre Ville, les Services que vous avez rendus aux Citoyens des Etats Unis engageront le Congrès à vous donner la Préférence.
J’ai l’honneur d’être, Monsieur, Votre très humble et très obeissant Serviteur./.

B Franklin
M. Le Veux.

 
Addressed: A Monsieur / Monsieur Le Veux / Negt. / à Calais.
Endorsed: Passy franklin R le 11 Mars 1784 Rpu le 30
